                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-5351 PA (JCx)                                           Date     June 21, 2019
 Title            Karin Martinovska v. Canali U.S.A. Inc., et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendants Canali U.S.A. Inc. and Canali
Trading LLC (together, “Defendants”). (Docket No. 1.) Defendants assert that this Court has
jurisdiction over the action based on the Court’s diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co.,
511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564,
566 (9th Cir. 1992).

         In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). For the purposes of diversity jurisdiction, a corporation is a citizen of any state where it is
incorporated and of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also
Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is
the citizenship of its members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”).




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 2
                                                                                                       JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 19-5351 PA (JCx)                                          Date   June 21, 2019
 Title          Karin Martinovska v. Canali U.S.A. Inc., et al.

        The Notice of Removal alleges that Canali Trading LLC “is a limited liability company[] duly
organized under the laws of New York” that “maintain[s] [its] principal place of business in New,
York,” and that it therefore is a “citizen[] of the state of New York, as provided in 28 U.S.C. § 1332(c).”
(Notice of Removal ¶ 10; see Siarhei Decl. ¶ 2, Docket No. 1-2.) As a limited liability company, Canali
Trading LLC’s citizenship is determined by the citizenship of its members, which Defendants have not
alleged. “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able
to allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857; Bradford
v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for removal]
alleging diversity of citizenship upon information and belief is insufficient.”). Moreover, a defendant is
presumed to know the facts surrounding its own citizenship. See, e.g., Leon v. Gordon Trucking, Inc.,
76 F. Supp. 3d 1055, 1063 (C.D. Cal. 2014); Cretian v. Job1USA, Inc., No. 09-CV-770-ST, 2009 WL
4841039, at *1 (D. Or. Dec. 11, 2009) (“Defendant is presumed to know its own citizenship; indeed it is
in the best position to know it for purposes of removal.”). By failing to allege Canali Trading LLC’s
members’ citizenship, Defendants have failed to establish its citizenship. Defendants thus have not
established that this Court has diversity jurisdiction over this action.

        For the foregoing reasons, Defendants have failed to satisfy their burden of showing that
diversity jurisdiction exists over this action. Accordingly, this action is hereby remanded to Los
Angeles County Superior Court, Case No. 19STCV17362, for lack of subject matter jurisdiction. See
28 U.S.C. § 1447(c).

          IT IS SO ORDERED.




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                 Page 2 of 2
